440 F.2d 788
UNITED STATES of America, Plaintiff-Appellee,v.Dennis David MOLUS, Defendant-Appellant.
No. 26747.
United States Court of Appeals, Ninth Circuit.
April 8, 1971.

William C. Miller (argued), Los Angeles, Cal., for defendant-appellant.
David Fox (argued), John W. Hornbeck, Asst. U. S. Attys., David R. Nissen, Chief, Criminal Div., Robert L. Meyer, U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before BARNES, HAMLEY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The conviction is reversed in light of Mount v. United States, 438 F.2d 1072, rehearing denied February 5, 1971, which applied retroactively the decision of United States v. Haughton, 413 F.2d 736 (9th Cir. 1969), which in turn held that a local Board must state its reasons for denying a requested classification if the registrant has presented a prima facie claim for such classification.